Citation Nr: 1144110	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  98-14 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to compensation benefits for spina bifida pursuant to 38 U.S.C.A. § 1805 on the basis of being a child of a Vietnam Veteran.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 30, 1988, to May 5, 1988.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a low back disability, and from a November 1997 rating decision of the same RO which denied compensation benefits under 38 U.S.C.A. § 1805.  This appeal has been before the Board previously on four occasions and each time it was determined that additional development, including notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), was required.  Consequently, the claims were remanded in January 2001, August 2003, September 2007, and January 2010.

This appeal is again REMANDED to the Department of Veterans Affairs Regional Office in Montgomery, Alabama, for handling.  VA will notify the appellant if further action is required on his part.


REMAND

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).

VA regulations specifically prohibit service connection for a congenital or developmental defect unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

In the current appeal, the Veteran argues that he did not have any back problems prior to his active duty.  See the May 2000 hearing transcript, page 9.  In this regard, the March 1988 enlistment examination is negative for any abnormal findings regarding the Veteran's spine.  The Veteran reported that his back started bothering him in service late in the night after exercising.  See the May 2000 hearing transcript, page 3.

Service medical records indicate that the Veteran was diagnosed with spina bifida occulta, as well as unilateral spondylolisthesis, L5-S1.  According to an April 1988 Entrance Physical Standards Board report, the Veteran complained of low back pain and had a positive history of same, existing prior to service.  It was noted that the Veteran had recently reported to the reception station and was unable to go into basic training secondary to low back pain.

According to a June 2006 VA examination report, the examiner noted that spina bifida is a congenital defect.  In addition to spina bifida occulta, the Veteran was noted to have spondylolysis and degenerative disc disease at that time.  The examiner further indicated that the Veteran's congenital defect was likely exacerbated in the service and could have resulted in a flare-up of low back pain.  However, it is unclear from this statement whether the Veteran's spina bifida occulta defect was subject to a superimposed disease or injury, which is a requirement in order for service connection to be granted.  Thus, a remand is required for an additional opinion.

In addition, the Board finds that another remand is unfortunately required because the RO has not substantially complied with directives contained in the Board's January 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that there must be substantial compliance with the terms of a Court or Board remand). 

The Board's January 2010 decision directed the RO to obtain from the Social Security Administration (SSA) copies of all decisions made on any claims submitted by the Veteran, as well as all medical evidence.  It appears that the Veteran's SSA medical records are in the claims file on two CD-ROM discs; however the SSA disability determination is not of record.  A review of the claims folder also indicates that the contents of the CD-ROM discs were not downloaded and made into printed hard copies for association with the Veteran's claims file for consideration by VA claims adjudicators.  This needs to be accomplished.  Thus, while the case is in remand status, the RO should request copies of any SSA determination and ensure that printouts of all SSA records are placed in the claim file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

Lastly, the January 2010 remand directed the RO to send the Veteran a fully adequate VCAA notice in accordance with 38 U.S.C.A. § 5103(a) that addresses both his claim for entitlement to service connection for a back disability, and his claim for entitlement to compensation benefits for spina bifida pursuant to 38 U.S.C.A. § 1805 on the basis of being a child of a Vietnam Veteran.  On remand, a VCAA notice was sent to the Veteran in April 2010 which informed him of the type of information and evidence that is needed to substantiate a claim for service connection, but not for a claim for benefits for a person born with spina bifida who is the child of a Vietnam Veteran.  As a consequence, there is still a VCAA notice defect that needs to be cured.  


Accordingly, this case is REMANDED for the following actions:

1.  Send the Veteran a fully adequate VCAA notice in accordance with 38 U.S.C.A. § 5103(a) that addresses his claim for entitlement to compensation benefits for spina bifida pursuant to 38 U.S.C.A. § 1805 on the basis of being a child of a Vietnam Veteran. 

2.  Contact the SSA and obtain a copy of all determinations granting, denying or confirming an award of SSA disability benefits regarding the Veteran's claim for disability benefits.  The RO should also download and print out hard copies of the Veteran's SSA medical records on both CD-ROM discs provided by the SSA and then associate these printed records with the Veteran's claims file.  All efforts to obtain these records should be documented fully in the claims file.

3.  Thereafter, arrange to have the VA physician who furnished the June 2006 opinion again review the claims folder and indicate whether there is any superimposed acquired back pathology found as a result of any in-service occurrence or event, to include as a result of any aggravation or worsening of a spina bifida or other back condition that preexisted service .

If the physician who provided the June 2006 opinion is unavailable, the RO should have the claims folder reviewed by an orthopedic spine surgeon who should respond to the above question.  If it is determined that an additional examination is needed to respond to the above question, that should be scheduled.  

A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  In the extraordinary circumstance that any requested opinion cannot be provided without resort to mere speculation, the examiner should so state and must explain, with detailed supporting reasons, why an opinion cannot be provided without resort to speculation.

4.  Following the completion of the above, the claims should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

An appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

